OY

AO257 (USAO Rev 04/21) 18 U.S.C. § 3170
DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OKLAHOMA

 

 

New Case? L] Yes x] No Case Number: 21-CR-102-CVE
New Defendant? L] Yes No Defendant Number: l
MACCUSATORY INSTRUMENT INFORMATION: DEFENDANT INFORMATION:

Type: INDICTMENT | Name: William Donovan Johnson II, a/k/a "Billy
Level: J Petty L] Misdemeanor & Felony Johnson"
Superseding? XJ Yes L] No Address: 26371 S. 650 Road
Is it to be sealed? L] Yes KX] No City/State/Zip: Grove, OK 74344
placa orattensa: NDOK. | Date of Birth: 12/6/1974
County in which first offense occurred: | SSN: XXX-XX-XXXX
Delaware County, OK | Juvenile? (J Yes KI No
Name and office of person furnishing information on this form: | Gender: (1 Female & Male

Kortni Barton, Legal Asst. | Alien Status: ] Alien ) Not Alien

U.S. Attorney L] Other Agency Interpreter Required? (] Yes J No LJ Unknown

Name of assistant U.S. attorney: yee et d/or dialect
, St language and/or dlaiect:
Thomas E. Duncombe Buag

Name of complainant agency, or person (& title, if any):

Billy J. Stites, DEA

 

 

PROCEEDING: DEFENDANT:
_] Person is awaiting trial in the following court: | LJ Is NOT IN CUSTODY and:
| L] Has not been arrested, pending outcome of this proceeding

oO Person/proceeding transferred from another district: Clisa fugitive

per FRcrP L] 20 L] 21 C1 40 CJ Is on bail or release from the following district:

District:
LJ This is prosecution of charges previously dismissed BJ 1S IN CUSTODY:

on the motion of L) Defense LJ U.S. Attorney C on this charge

under case number:
CO Prior proceedings or appearance(s) before U.S. Magistrate Ll) Granathernonviction: Cl State J] Fedetah

ludge regarding this defendant were recorded EX] Awaiting trial on other charges: L] State XX] Federal

If on another conviction or awaiting trial on other charges, show name of

under case number: a . .
institution: Western District of Missouri

List any other related cases: Detainer filed? L] No LJ Yes > Date filed:
| Date of arrest:
LF this report amends the AO257 previously submitted. Or, if arresting agency & warrant were not Federal, provide date

 

transferred to U.S. custody:

 

 

 

U.S.C. CITATION/OFFENSE CHARGED: COUNT 1: 21 U.S.C. §§ 846 and 841(b)(1)(A)(viii) - Drug Conspiracy; COUNTS 2 and 3:
21 U.S.C. §§ 856(a)(1) and 856(b) — Maintaining a Drug-Involved Premises; COUNT 7: 21 U.S.C. §§ 841(a)(1) and
841(b)(1)(A)(viii) — Possession of Methamphetamine with Intent to Distribute; COUNT 8: 21 U.S.C. §§ 846 and
841(b)(1)(A)(viii) — Drug Conspiracy; 21 U.S.C. § 853, 18 U.S.C. § 981(a)(1)(C), and 28 U.S.C. § 2461 — Drug and
Racketeering Forfeiture

LEVEL OF OrFenNse: COUNTS | through 3, 7 and 8: Felony Te) »

DATE OF OrFrense: COUNTS 1 through 3: Beginning as early as in or about September 2020 and continuing until on or about
October 10, 2020; COUNT 7: On or about May 31, 2019; COUNT 8: Beginning on or about May 31 and continuing until
on or about June 1, 2019

PENattics: COUNTS 1, 7 and 8: Not less than 10 years imprisonment or more than life imprisonment, a fine not to exceed
$10,000,000, at least 5 years supervised release; COUNTS 2 and 3: Not more than 20 years imprisonment, a fine not to
exceed $500,000, not more than 3 years supervised release

 

SMA: $100 per count

 

 
AQ257 (USAO Rev 04/21) 18 U.S.C. § 3170
DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OKLAHOMA

 

 

New Case? L] Yes EX] No Case Number: 21-CR-102-CVE
New Defendant? CL] Yes No Defendant Number: 2
IACCUSATORY INSTRUMENT INFORMATION: DEENA INFORMATION:
Type: INDICTMENT | Name: David Scott Chambers, a/k/a "Scott Chambers"
Level: L) Petty] Misdemeanor X] Felony | Address: 5957 S. Kimbrough Ave
Superseding? I<] Yes L] No | City/State/Zip: Springfield, MO 65810
Is it to be sealed? L] Yes XI No | Date of Birth: 02/1/1969
Place of offense: NDOK SSN: XXX-XX-XXXX
County in which first offense occurred: | Juvenile? L) Yes KX] No
Delaware County, OK Gender: L] Female X] Male

Name and office of person furnishing information on this form: | Alien Status: (J Alien Not Alien

Kortni Barton, Legal Asst.
X] U.S. Attorney L] Other Agency
Name of assistant U.S. attorney:

Thomas E. Duncombe
Name of complainant agency, or person (& title, if any):

Billy J. Stites, DEA

Interpreter Required? L] Yes X] No LJ Unknown
IF YES, list language and/or dialect:

 

 

PROCEEDING: DEFENDANT:
(X] Person is awaiting trial in the following court: (J Is NOTIN CUSTODY and:
Delaware County District Court, CF-2020-00202A. L] Has not been arrested, pending outcome of this proceeding

C] Person/proceeding transferred from another district: | Clisa fugitive

per FRCrP O20 0 21 0 40 C1 Is on bail or release from the following district:

District:
L] This is prosecution of charges previously dismissed BI 1S IN CUSTODY:

on the motion of L] Defense LJ U.S. Attorney C1 en thischarge

under case number:
. = [] Onanother conviction: ] State L] Federal

&] Awaiting trial on other charges: EX] State LJ Federal
If on another conviction or awaiting trial on other charges, show name of

institution: St. Clair County Jail

L] Prior proceedings or appearance(s) before U.S. Magistrate
Judge regarding this defendant were recorded
under case number:

 

List any other related cases: Detainer filed? L] No LJ Yes > Date filed:
Date of arrest:
XC This report amends the AOQ257 previously submitted. Or, if arresting agency & warrant were not Federal, provide date

transferred to U.S. custody:

 

 

 

 

U.S.C. CITATION/OFFENSE CHARGED: COUNT 1: 21 U.S.C. §§ 846 and 841(b)(1)(A)(viii) - Drug Conspiracy; COUNT 4: 18
U.S.C. § 1952(a)(3) — Interstate Travel to Aid Racketeering; 21 U.S.C. § 853, 18 U.S.C. § 981(a)(1)(C), and 28 U.S.C. §

2461 — Drug and Racketeering Forfeiture cael
je\D

Date of OrFense: COUNT 1: Beginning as early as in or about September 2020 and continuing until on or about October 10,
2020; COUNT 4: On or about October 10, 2020

LEVEL OF Orrense: COUNTS 1 and 4: Felony

PENALTIES: COUNT 1: Not less than 10 years imprisonment or more than life imprisonment, a fine not to exceed
$10,000,000, at least 5 years supervised release; COUNT 4: Not more than 5 years imprisonment, a fine not to exceed
$250,000, not more than 3 years supervised release

SMA: $100 per count

 

 

 
AOQ257 (USAO Rev 04/21) 18 U.S.C. § 3170
DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OKLAHOMA

 

 

New Case? L] Yes No Case Number: 21-CR-102-CVE
New Defendant? L] Yes Xl No Defendant Number: 3
IACCUSATORY INSTRUMENT INFORMATION: DEFENDANT INFORMATION:
Type: INDICTMENT | Name: Gene Olen Charles Rast
Level: LJ Petty L) Misdemeanor 2 Felony Address: 122 Rolling Hill Road
Superseding? IX] Yes L] No City/State/Zip: Elkland, MO 65644
Is it to be sealed? L) Yes KI No Date of Birth: 10/1/1974
Place of offense: NDOK SSN: XXX-XX-XXXX
County in which first offense occurred: Juvenile? (1 Yes &J No
Delaware County, OK Gender: (1) Female KX Male
ea einfol Tatton Lena Ac wpormaion on this form: | Alien Status: (J Alien J Not Alien
EEE EOD eG. SEE Interpreter Required? L] Yes KX] No L] Unknown
J U.S. Attorney L) Other Agency | IVES a
P , list language and/or dialect:
Name of assistant U.S. attorney:
Thomas E. Duncombe

 

Name of complainant agency, or person (& title, if any):

Billy J. Stites, DEA

 

PROCEEDING: DEFENDANT:
|
L) Person is awaiting trial in the following court: (J IS NOT IN CUSTODY and:
L] Has not been arrested, pending outcome of this proceeding
O Person/proceeding transferred from another district: Clisa fugitive
per FrcrP L] 20 LJ 21 L 40 CJ Is on bail or release from the following district:
District:
CJ This is prosecution of charges previously dismissed | 1S IN CUSTODY:
on the motion °F XC) Defense CJ U.S. Attorney | dwehiscdharse
under case number:
q 4 fs) before US..M L] On another conviction: ) State L) Federal
Prior proceedings or appearance(s) before U.S. Magistrate
P nee OF eRe : L) awaiting trial on other charges: LJ State (J Federal
Judge regarding this defendant were recorded f h a a ‘ai her ch h f
under case number: I a er conviction or awaiting trial on other charges, show name o
institution:

Detainer filed? _] No L) Yes > Date filed:

Date of arrest:
Or, if arresting agency & warrant were not Federal, provide date
transferred to U.S. custody:

List any other related cases:

 

CL] This report amends the AO257 previously submitted.

 

 

 

U.S.C, CiITATION/OFFENSE CHARGED: COUNT 5: 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii) — Possession of Methamphetamine
with Intent to Distribute; COUNT 6: 18 U.S.C. § 924(c)(1)(A)(i) — Possession of a Firearm in Furtherance of a Drug
Trafficking Crime

LeveLor Orrense: COUNTS 5 and 6: Felony TES
DATE OF OFFENSE: COUNTS 5 and 6: On or about October 12, 2020
PENALTIES: COUNT 5: Not less than 5 years imprisonment or more than 40 years imprisonment, a fine not to exceed

$5,000,000, at least 4 years supervised release; COUNT 6: Not less than 5 years imprisonment or more than life
imprisonment, to run consecutively to any other sentence, a fine not to exceed $250,000, not more than 5 years supervised

release

SMA: $100 per count

 

 

 
AOQ257 (USAO Rev 04/21) 18 U.S.C. § 3170
DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OKLAHOMA
New Case? L] Yes XJ No Case Number: 21-CR-102-CVE
New Defendant? L] Yes XI No Defendant Number: 4

 

ACCUSATORY INSTRUMENT INFORMATION: DEFENDANT INFORMATION:

 

Type: INDICTMENT | Name: Shauni Breanne Callagy
Level: ] Petty 1] Misdemeanor KX] Felony Address: 26371 S. 650 Road

Is it to be sealed? L] Yes & No Date of Birth: 08/3/1990

Superseding? [) Yes L] No | City/State/Zip: Grove, OK 74344
Place of offense: NDOK SSN: XXX-XX-XXXX

County in which first offense occurred: Juvenile? _L] Yes KX] No
Delaware County, OK Gender: &] Female L) Male
Name and office of person furnishing information on this form: | Alien Status: [J Alien & Not Alien

Kortni Barton, Legal Asst. |
x] U.S. Attorney LJ Other Agency
Name of assistant U.S. attorney: |

Thomas E. Duncombe
Name of complainant agency, or person (& title, if any):

Billy J. Stites, DEA

Interpreter Required? ] Yes b) No LJ Unknown
IF YES, list language and/or dialect:

 

PROCEEDING: DEFENDANT:

L) Person is awaiting trial in the following court: | IS NOT IN CUSTODY and:
L) Has not been arrested, pending outcome of this proceeding
O Person/proceeding transferred from another district: | CO Isa fugitive
per FrcrP L] 20 CL) 21 LI 40 [x] Is on bail or release from the following district:
District: NDOK
CZ) This is prosecution of charges previously dismissed [1 Is IN custooy:
on the motion of L] Defense L] U.S. Attorney | Chonaiteciare

under case number:

LJ Prior proceedings or appearance(s) before U.S. Magistrate
Judge regarding this defendant were recorded
under case number:

LJ On another conviction: [1 State LJ Federal

C Awaiting trial on other charges: L] State L] Federal

If on another conviction or awaiting trial on other charges, show name of
institution:

Detainer filed? L] No L) Yes > Date filed:

Date of arrest:

Or, if arresting agency & warrant were not Federal, provide date
transferred to U.S. custody:

List any other related cases:

L] This report amends the AO257 previously submitted.

 

 

 

 

U.S.C. CITATION/OFFENSE CHARGED: COUNT I: 21 U.S.C. §§ 846 and 841(b)(1)(A)(viii) - Drug Conspiracy; COUNTS 2 and 3:
21 U.S.C. §§ 856(a)(1) and 856(b) — Maintaining a Drug-Involved Premises; COUNT 8: 21 U.S.C. §§ 846 and
841(b)(1)(A)(viii) — Drug Conspiracy; 21 U.S.C. § 853, 18 U.S.C. § 981(a)(1)(C), and 28 U.S.C. § 2461 — Drug and
Racketeering Forfeiture

LeveL of Orrense: COUNTS 1 through 3 and 8: Felony TED

DATE OF OFFENSE: COUNTS 1 through 3: Beginning as early as in or about September 2020 and continuing until on or about
October 10, 2020; COUNT 8: Beginning on or about May 31 and continuing until on or about June 1, 2019

PENALTIES: COUNTS 1 and 8: Not less than 10 years imprisonment or more than life imprisonment, a fine not to exceed
$10,000,000, at least 5 years supervised release; COUNTS 2 and 3: Not more than 20 years imprisonment, a fine not to

exceed $500,000, not more than 3 years supervised release

SMA: $100 per count

 

 

 
AOQ257 (USAO Rev 04/21) 18 U.S.C. § 3170
DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OKLAHOMA

 

 

New Case? L] Yes XJ No Case Number: 21-CR-102-CVE
New Defendant? Yes L] No Defendant Number: 5
IACCUSATORY INSTRUMENT INFORMATION: DEFENDANT INFORMATION:
type: INDICTMENT | Name: Renee Lynn Haynes
Level: L) Petty] Misdemeanor &) Felony | address: UNKNOWN
Superseding? EJ Yes L] No City/State/Zip: UNKNOWN
Is it to be sealed? L] Yes EX) No Date of Birth: 09/15/1981
Place of offense: NDOK | SSN: UNKNOWN
County in which first offense occurred: Juvenile? L] Yes No
Delaware County, OK Gender: J Female L] Male
Name and office of person furnishing information on this form: Alien Statue: ( Afien. Bd Not Alien

Kortni Barton, Legal Asst.
Xx] U.S. Attorney LJ Other Agency
Name of assistant U.S. attorney:

Thomas E. Duncombe
Name of complainant agency, or person (& title, if any):

Billy J. Stites, DEA

Interpreter Required? L] Yes ) No LJ Unknown
| IF YES, list language and/or dialect:

 

PROCEEDING: DEFENDANT:

EX] Person is awaiting trial in the following court: (J 1S NOTIN CUSTODY and:
Ottawa County District Court CF-2021-81A4. L] Has not been arrested, pending outcome of this proceeding
] Person/proceeding transferred from another district: C1 Isa fugitive

per FRCrP L] 20 L] 21 L) 40 J ts on bail or release from the following district:

District:
L] This is prosecution of charges previously dismissed | IS IN CUSTODY:
on the motion of L] Defense L] U.S. Attorney C1 onthis charge
an OLeGepe namiMers 1] On another conviction: (J State LJ Federal

CJ Prior proceedings or appearance(s) before U.S. Magistrate
Judge regarding this defendant were recorded
under case number:

Awaiting trial on other charges: XJ State LJ Federal

If on another conviction or awaiting trial on other charges, show name of
| institution: Ottawa County Jail

List any other related cases: Detainer filed? L] No LJ Yes > Date filed:

Date of arrest:
Or, if arresting agency & warrant were not Federal, provide date
transferred to U.S. custody:

 

 

L) This report amends the AO0257 previously submitted.

 

 

 

U.S.C. CITATION/OFFENSE CHARGED: COUNT 9: 21 U.S.C. § 841(a)(1) and 841(b)(1)(C) — Possession of Methamphetamine with
Intent to Distribute; COUNT 10: 18 U.S.C. § 1952(a)(3) — Interstate Travel to Aid Racketeering; 21 U.S.C. § 853, 18
U.S.C. § 981(a)(1)(C), and 28 U.S.C. § 2461 — Drug and Racketeering Forfeiture

LEVEL OF OFFENSE: COUNTS 9 and 10: Felony TBs

DATE OF OFFENSE: COUNT 9: On or about March 21, 2021; COUNT 10: Beginning on or about March 18, 2021, and
continuing to on or about March 21, 2021

PENALTIES: COUNT 9: Not more than 20 years imprisonment, a fine not to exceed $1,000,000, at least 3 years supervised
release; COUNT 10: Not more than 5 years imprisonment, a fine not to exceed $250,000, not more than 3 years supervised
release

 

SMA: $100 per count

 

 
